           Case 1:20-cv-05560-VSB Document 45
                                           43 Filed 12/22/20 Page 1 of 3




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------x
 SHOMARI E. NORMAN,                                                                    12/22/2020

                           Plaintiff,

          -against-                                                      CASE MANAGEMENT PLAN
                                                                         AND SCHEDULING ORDER
 CITY OF NEW YORK, LEITH CHRYSLER
 JEEP, and NYCPD COMMISSIONER                                                  20-CV-5560
 DERMOT SHEA,                                                                  (VSB)(DCF)

                            Defendants.
---------------------------------------------------------------------x
         VERNON S. BRODERICK, United States District Judge:

      Pursuant to Rules 16-26(f) of the Federal Rules of Civil Procedure, the Court
hereby adopts the following Case Management Plan and Scheduling Order:

1.      All parties [consent ___ / do not consent      X ] to conducting all further
        proceedings before a United States Magistrate Judge, including motions and
        trial, pursuant to 28 U.S.C. § 636(c). The parties are free to withhold consent
        without adverse substantive consequences. [If all consent, the remainder of
        the Order need not be completed at this time.]

2.      The parties [have______/ have not X ] engaged in settlement discussions.

3.      This case [is X / is not ______] to be tried to a jury.

4.      Except as provided by Rule 15 of the Federal Rules of Civil Procedure, no
        additional parties may be joined without leave of the Court.

5.      Except as provided by Rule 15 of the Federal Rules of Civil Procedure, no
        additional causes of action or defenses may be asserted after without leave of
        the Court.

6.      Initial disclosures pursuant to Rule 26(a)(1) of the Federal Rules of Civil
        Procedure shall be completed no later than January 12, 2021. [Absent
        exceptional circumstances, within 14 days of the date of the parties’
        conference pursuant to Rule 26(f).]
           Case 1:20-cv-05560-VSB Document 45
                                           43 Filed 12/22/20 Page 2 of 3




7.    All fact discovery is to be completed no later than April 21, 2021. [A period
      not to exceed 120 days unless the Court finds that the case presents
      unique complexities or other exceptional circumstances.]

8.    The parties are to conduct discovery in accordance with the Federal Rules of
      Civil Procedure and the Local Rules of the Southern District of New York. The
      following interim deadlines may be extended by the parties on consent without
      application to the Court, provided that the parties meet the deadline for
      completing fact discovery set forth in ¶ 7 above.

      a.       Initial requests for production of documents shall be served by
                February 5, 2021 .

      b.       Interrogatories shall be served by February 5, 2021 .

      c.       Depositions shall be completed by March 30, 2021 .

               i.     Absent an agreement between the parties or an order from the
                      Court, depositions are not to be held until all parties have
                      responded to initial requests for document production.

               ii.    There is no priority for depositions by reason of a party’s status
                      as a plaintiff or a defendant.

               iii.   Absent an agreement between the parties or an order from the
                      Court, non- party depositions shall follow initial party
                      depositions.

      d.       Requests for admissions shall be served no later than March 1, 2021 .

9.    All expert discovery, including disclosures, reports, production of underlying
      documents, and depositions shall be completed by ________________. [The
      parties shall be prepared to describe their contemplated expert
      discovery and the bases for their proposed deadlines at the initial
      conference.]

10.   All discovery shall be completed no later than April 21, 2021 .

11.   The Court will conduct a post-discovery conference on ________________
                                                                   May 6, 2021      at
      ________________.
        2:00 p.m.        [To be completed by the Court.] No later than two weeks
      in advance of the conference, the parties are to submit a joint letter updating
      the Court on the status of the case, including but not limited to whether either
      party intends to file a dispositive motion and what efforts the parties have

                                           -2-
           Case 1:20-cv-05560-VSB Document 45
                                           43 Filed 12/22/20 Page 3 of 3




      made to settle the action. If either party contemplates filing a dispositive
      motion, the parties should be prepared to discuss a briefing schedule at the
      post-discovery conference.

12.   Unless otherwise ordered by the Court, the joint pretrial order and additional
      submissions required by Rule 6 of the Court’s Individual Rules and Practices
      shall be due 30 days from the close of discovery, or if any dispositive motion is
      filed, 30 days from the Court’s decision on such motion. This case shall be trial
      ready 60 days from the close of discovery or from the Court’s decision on any
      dispositive motion.

13.   Counsel for the parties propose the following alternative dispute resolution
      mechanism for this case:

      a.              X         Referral to a Magistrate Judge for settlement discussions.

      b.       ________________ Referral to the Southern District’s Mediation
               Program. [Note that all employment discrimination cases, except cases
               brought under the Fair Labor Standards Act of 1938, 29 U.S.C. § 201 et
               seq., are designated for automatic referral to the Court’s Alternative
               Dispute Resolution program of mediation. Accordingly, counsel in such
               cases should select 13(b).]

      c.       ________________ Retention of a private mediator.

      The use of any alternative dispute resolution mechanism does not stay or
      modify any date in this Order.

14.   The parties have conferred and their present best estimate of the length of trial
      is 3 days .


SO ORDERED.
                December 22, 2020
Dated:         _____________
               New York, New York


                                           ______________________________
                                           Vernon S. Broderick
                                           United States District Judge



                                             -3-
